Name: Council Decision 2013/515/CFSP of 21Ã October 2013 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: international security;  criminal law;  Africa;  defence;  international affairs;  international trade
 Date Published: 2013-10-22

 22.10.2013 EN Official Journal of the European Union L 280/25 COUNCIL DECISION 2013/515/CFSP of 21 October 2013 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/638/CFSP (1). (2) On the basis of a review of Decision 2010/638/CFSP, the restrictive measures should be extended until 27 October 2014. (3) Decision 2010/638/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 8 of Decision 2010/638/CFSP, paragraph 2 is replaced by the following: 2. This Decision shall apply until 27 October 2014. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 21 October 2013. For the Council The President C. ASHTON (1) Council Decision 2010/638/CFSP of 25 October 2010 concerning restrictive measures against the Republic of Guinea (OJ L 280, 26.10.2010, p. 10).